Explanatory Comment

         The Supreme Court of Pennsylvania has amended Rule 234.1 governing

subpoenas to attend and testify. The amendment remedies a discrepancy between

service of a subpoena on a non-party witness and service of a notice to attend on a

party.     Current Rule 234.3 provides that a party shall be served a notice to attend

reasonably in advance of the date the party is required to attend and testify. Current

Rule 234.1, on the other hand, is silent as to when a non-party witness should be

served a subpoena before attendance is required. The result is that a party who is

aware of and involved in litigation is entitled to reasonable notice, but a non-party

witness who has no prior knowledge of a trial and no forewarning that he or she may be

called to testify can be subpoenaed with no notice. The amendment of Rule 234.1

requires that a non-party witness be served a subpoena reasonably in advance of the

date the witness is required to attend and testify.


                                                      By the Civil Procedural
                                                      Rules Committee

                                                      Peter J. Hoffman
                                                      Chair